DETAILED ACTION
This office action is in regards to a non-provisional application filed October 4, 2019 claiming priority to foreign application CN201910941870.1 filed September 30, 2019 and provisional application 62/741,835 filed October 5, 2018.  Claims 1-14 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Floros et al. (Journal of Polymer Science, Vol. 51, 2013, pp. 4835-4844). 
Floros et al. disclose statistical copolymers of norbornene (NBE) and 5-vinyl-2-norbornene (VNBE) prepared by ring-opening metathesis polymerization employing a triply bonded ditungsten complex wherein the side vinyl groups of the VNBE monomer remain intact during the copolymerization reaction. Floros et al. disclose statistical copolymers comprising ratios of 20/80 to 80/20 of NBE/ VNBE comprising weight average molecular weight, Mw of 27,100 to 176,400 corresponding to number average molecular weight, Mn of 12,740 to 75,000.
However, Floros et al. do not teach or fairly suggest the claimed film composition comprising (a) an oligomer comprising the instant formula (I) wherein the oligomer comprises a number average molecular weight, Mn of 1000 to 8000 and the terminal groups of R1 and R2 and (b) a crosslinking agent comprising a compound having at least two crosslinkable functional groups or a bismaleimide wherein the weight ratio of oligomer to the crosslinking agent is from 9:1 to 3:7.
There is no prior art of record, alone or in combination teach or fairly suggest the claimed film composition of the instant claims.    
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763